Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification, paragraph [0001], line 2, after “2017” please insert:--, now US Patent 10,449,526,--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s response, including amendment and proper terminal disclaimer overcomes all outstanding objections and rejections.  The prior art of record fails to teach or suggest a microporous crystalline metallophosphate has the same proportions of components required by the instant claims or, the improved performance observed therewith.  Related Applications and Patents directed to High Charge Density Metallophosphate Molecular Sieves either require the presence of silicon (excluded from the instant empirical formula), are limited to the product .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732